                                                                    4/22/2019

                                                                     CW




                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA


  YOLANDA NUNGARAY RIVAS,                CASE NO. 5:17-cv-02262-SK
                     Plaintiff,          ORDER DISMISSING ACTION
              v.                         FOR FAILURE TO PROSECUTE

  NANCY A. BERRYHILL,
                     Defendant.


      In November 2017, Plaintiff filed a complaint challenging Defendant’s
denial of social security benefits. (ECF 1). In February 2019, the Court
issued a scheduling order, giving Plaintiff until March 22, 2019 to file a
motion for summary judgment. (ECF 39). Plaintiff missed the March 2019
deadline, and, consequently, the Court issued an order to show cause why
this action should not be dismissed for failure to prosecute. (ECF 40). As of
today, Plaintiff has still not filed her motion, a request for an extension of
time to do so, or any other document suggesting her intent to prosecute this
action. Thus, this action may be dismissed for lack of prosecution. See Fed.
R. Civ. P. 41(b); Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).
      When determining whether to dismiss an action on this basis, the
Court considers: “(1) the public’s interest in expeditious resolution of
litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice
to the [respondent]; (4) the public policy favoring disposition of cases on
their merits; and (5) the availability of less drastic sanctions.” Carey v.
King, 856 F.2d 1439, 1440 (9th Cir. 1988) (per curiam). All five factors
support dismissal here.
      First, “the public’s interest in expeditious resolution of litigation
always favors dismissal.” Yourish v. California Amplifier, 191 F.3d 983, 990
(9th Cir. 1999). Second, the Court’s management of its docket is impeded
when, as here, Plaintiff has not complied with court orders. See Pagtalunan,
291 F.3d at 642. Third, “failure to prosecute diligently is sufficient by itself
to justify a dismissal, even in the absence of a showing of actual prejudice.”
Anderson v. Air West, Inc., 542 F.2d 522, 524 (9th Cir. 1976). Fourth,
despite the public policy favoring disposition of cases on their merits, it is
Plaintiff’s overriding responsibility to move a case toward that merits
disposition. See Morris v. Morgan Stanley & Co., 942 F.2d 648, 652 (9th
Cir. 1991). Finally, no sanction short of dismissal is feasible. See
Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986). The Court
warned Plaintiff that her failure to comply with court orders may result in
involuntary dismissal. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.
1992). And given Plaintiff’s pro se status, monetary and other lesser
sanctions are not practical or feasible.
      THEREFORE, the Complaint is DISMISSED for lack of prosecution.
Judgment dismissing this action will be entered accordingly.
      IT IS SO ORDERED.


DATED:      April 22, 2019
                                               HON. STEVE KIM
                                               U.S. MAGISTRATE JUDGE


                                           2
